 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDStor-Ad Printers,Inc.andPrinting Pressmen and Assistants'Union 146, International Printing Pressmen and Assistants'Union of North America,AFL-CIO.Cases Nos. 20-RC-4460and P30-CA1968.May 16, 1961DECLARATORY ORDERPursuant to Section 102.105 of the Board's Rules and Regulationsand Section 101.42 of the Board's Statements of Procedure, counsel forthe General Counsel has filed a petition praying for a declaratory orderas to whether the Board would assert jurisdiction over Stor-Ad Print-ers, Inc., hereinafter called the Employer.It appears from the said petition that :1.Printing Pressmen and Assistants' Union 146, InternationalPrinting Pressmen and Assistants' Union of North America, AFL-CIO, herein called the Union, is the Charging Party in the unfair laborpractice case, Case No. 20-CA-1968, and the Petitioner in the repre-sentationcase, Case No. 20-RC-4460, both cases involving the Em-ployer herein.2.The Employeris a Californiacorporationengaged inthe busi-ness of printingand in thepreparationand distribution of direct-mailadvertisingcircularsentirely within the State of California.Thepetitiondoes not show that the Employer made any out-of-State pur-chases.3.On behalf of its customers,all local retail stores within the Stateof California, the Employer printed and distributed, through theUnited Statesmails to consumersin the vicinity of San Jose, Cali-fornia, advertising circularsmentioning by brand namevarious na-tionally advertisedgroceries,cosmetics, and sundries.For such serv-ices duringthe past fiscal year, the Employer received from its retailstore customers a grosstotal of approximately $325,136.This gross,sum included $135,136 that the retailstore customersreimbursed theEmployer for the bulkmailing costspaid directly to the United StatesPost Office.4.None of the retailstore customersreceive $50,000 from outside theState of California.The petition is silent as to whether any of theretail storesdid a gross volume ofbusiness of at least$500,000.5.No proceeding involving the subject matter herein is presentlypending before an agency or court of a State or Territory.6.No response to the petition herein has been received from eitherthe Union or Employer.On the basis of the above, the Board is of the opinion that :1.The Employeris a nonretailenterprise engaged in a direct mail-ing service within the State of California.131 NLRB No. 66. FINMORE CORP., ETC.5572.The Board's current standard for asserting jurisdiction over anonretail enterprise within its statutory jurisdiction is a minimum of$50,000 outflow (out-of-State sales) or inflow (out-of-State purchases)either direct or indirect.(Siemons Mailing Service,122 NLRB 81 at85;American Advertising Distributors,129 NLRB 640;ReliableMailing Service Company,113 NLRB 1263.) The petition does notestablish that the Employer's operations satisfy the Board's direct in-flow or outflow standards for asserting jurisdiction.3.Nor does the petition establish that the Employer meets the in-direct outflow standard for assertion of jurisdiction.Under theSie-monscasesupra, "indirect outflowrefers to sales of goods or servicesto users meeting any of the Board's jurisdictional standards."Noneof the retail store customers for whom the Employer furnished serv-ices meet the jurisdictional standard of a gross volume of business ofat least $500,000 for retail enterprises.(Carolina Supplies and Ce-mentCo., 122 NLRB 88.) As it is not established that the retail storessatisfy the Board's jurisdictional standards, the over $325,136 worthof services furnished them by the Employer do not constitute indirectoutflow under theSiemonscase.Accordingly, the Board has determined and the parties are advised,pursuant to Section 102.110 of the Board's Rules and Regulations andto Section 101.43 of the Board's Statements of Procedure, that on thefacts submitted herein, the Board would not assert jurisdiction be-cause the Employer's operations do not satisfy any of the Board'sstandards for asserting jurisdiction.MEMBER BROWN took no part in the consideration of the aboveDeclaratory Order.Finmore Corp.,Falmore Cab Corp.,Ebony Cab Co., Inc., EronCab Corp.,Nif CabCorp.,and their agents, James Finn,Owen Finn and James FeeandLocal 826, Taxicab Driversand Terminal Employees,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Case No. 2-CA-7321.May 16, 1961DECISION AND ORDEROn February 3, 1961, Trial Examiner John P. von Rohr issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions to131 NLRB No. 84.